 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10
      JEREMY LAPACHET,                                          No.: 1:17-cv-01226-DAD-EPG
11                              Plaintiff
      v.                                                        ORDER PERMITING DEFENDANT
12                                                              CALIFORNIA FORENSIC MEDICAL
      CALIFORNIA FORENSIC MEDICAL GROUP,                        GROUP, INC. TO FILE AN AMENDED
13    INC., et al.,                                             ANSWER TO PLAINTIFF’S
                      Defendants.                               FIRST AMENDED COMPLAINT
14
15                                                              Action Filed: December 2, 2016
                                                                Judge: Hon. Dale A. Drozd
16                                                              Ctrm: 5 – 7th Floor
17
18
19
             The Court, having fully considered the Parties’ Stipulation (ECF No. 80) and good cause
20
     appearing, HEREBY ORDERS THAT the CFMG Defendants shall be permitted to file an Amended
21
     Answer to plaintiff’s First Amended Complaint. Said Amended Answer shall be filed by Defendants
22
     within five (5) days of the entry of this Order.
23
     IT IS SO ORDERED.
24
25         Dated:   January 2, 2019
                                                        UNITED STATES DISTRICT JUDGE
26
27
28
